DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Particularly, the title is objected to under 37 CFR 1.72(a) as not being, “as … specific as possible” in that the acronym, “C-SWAP” is not a known term in the prior art.  It is suggested that perhaps “SWAP-C” was meant.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) for not being “clear.”  Particularly, on line 13 of page 1 of the specification, the acronym, “C-SWAP” is not a known term in the prior art, and, further, in that the specification fails to indicate what the acronym stands for or means.  It is suggested that perhaps “SWAP-C” was meant.

Comment on Line Numbering of Claims
Please note that any mention of line numbering of claims in this office action relates to the line numbering of the claim in question as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of independent claim 1, the term, “illegal flight” is unclear in context in that it is not clear in context what “illegal flight” is.  For purposes of examination, it is presumed that “illegal flight” is flight in a restricted airspace.
Overall, independent claim 1 is indefinite and unclear as to how the claim is directed to claiming a “method of sensing illegal flight of a low-flying drone” (line 1) in that: (1) the body of the claim does not mention any step related to “sensing”; (2) the body of the claim does not mention any step related to “illegal flight”; and, (3) the body of the claim does not mention any step related to a “drone” at all.
On line 1 of independent claim 8, the term, “illegal flight” is unclear in context in that it is not clear in context what “illegal flight” is.  For purposes of examination, it is presumed that “illegal flight” is flight in a restricted airspace.

On line 1 of independent claim 16, the term, “illegal flight” is unclear in context in that it is not clear in context what “illegal flight” is.  For purposes of examination, it is presumed that “illegal flight” is flight in a restricted airspace.
Overall, independent claim 16 is indefinite and unclear as to how the claim is directed to claiming a “method of sensing illegal flight of a low-flying drone” (line 1) in that: (1) the body of the claim does not mention any step related to “sensing”; (2) the body of the claim does not mention any step related to “illegal flight”; and, (3) the body of the claim does not mention any step related to a “drone” at all.
On lines 2-3 of dependent claim 3, the phrase, “when all sequential changes are performed in a range in which the second direction is able to be changed” does not make in context, at least, in that what quantity is in view as to “range” is not made clear.
Similarly, on lines 2-3 of dependent claim 4, the phrase, “all sequential changes are performed in a range in which the second distance is able to be changed” does not make in context, at least, in that what quantity is in view as to “range” is not made clear.
On lines 2-3 of dependent claim 10, the phrase, “when all sequential changes are performed in a range in which the second direction is able to be changed” does not make in context, at least, in that what quantity is in view as to “range” is not made clear.

On line 1 of claim 13, “the number” lacks antecedent basis in that there is no earlier mention of “a number” in either claim 13 or in claim 8.
On line 1 of claim 13, “the transmission and reception units” lacks antecedent basis in that there is no earlier mention of “transmission and reception units” (plural) in either claim 13 or in claim 8.
On each of lines 3, 4, and 6 of independent claim 16, it is unclear in context what is meant by “radar panels.”  Perhaps, antenna array panels are meant.
Each of dependent claims 2-7 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 9-15 is unclear, at least, in that it depends from unclear, independent claim 8.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (‘551) in view of Loughren (‘944) and Ramstack (‘659).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar tracking systems.
The text of independent claim 1 is as follows:
“1. A method of sensing illegal flight of a low-flying drone, the method comprising: changing a direction of a beam on the basis of a preset period; and  5detecting an object by using the beam changed on the basis of the preset period, wherein the direction of the beam is changed on the basis of a first direction and a second direction, the first direction is changed on the basis of conversion of a center frequency, and the second direction is changed on the basis of a phase and a particular value.”
Looking, first, to independent claim 1, Williams et al (‘551) is directed to a “method of sensing” (line 1) generally, noting, for example, column 4, lines 42-60.  However, Williams et al (‘551) does not disclose specifically that the sensing done by Williams et al (‘551) is of “illegal flight of a low-flying drone” (line 1).  

The first method step of claim 1 of “changing a direction of a beam on the basis of a preset period” (line 2) is met by the “spatial steering” in Williams et al (‘551), for example, see column 5, lines 27-32 in the “preset period” of the go-rounds of the Williams et al (‘551) system, for example, see column 6, lines 5-12.
The second method step of claim 1 of “detecting an object by using the beam changed on the basis of the preset period, wherein the direction of the beam is changed on the basis of a first direction and a second direction” (lines 3-5) is substantially met by the “radar system 20” in Williams et al (‘551) detecting a target as the beam is scanned or moved through the field of interest, except that Williams et al (‘551) beam movement only on the basis of a single direction, for example, see column 8, lines 9-15.

The third method step of claim 1 of “the first direction” being “change on the basis of conversion of a center frequency” (line 6) is met by the applied combination in that frequency is changed or converted, thereby necessitating the change or conversion of the “center frequency,” in order to steer the beam in one of the two directions, noting, for example, column 3, lines 20-25.
The fourth method step of claim 1 of “the second direction” being “changed on the basis of a phase and a particular value” is met by the applied combination in that phase is shifted in order to steer the beam in the other of the two directions, and in that the “particular value” (line 7) would be met by target tracking values, noting, for example, column 8, lines 15-19 of Williams et al (‘551) (“tracking directions at each frequency”).
In that each and every claimed feature in independent claim 1 is plainly present in the applied combination of Williams et al (‘551) in view of Loughren (‘944) and Ramstack (‘659) as set forth above, independent claim 1 is obvious over the applied 
	As for the further limitations of dependent claim 2, it would have been obvious to one of ordinary skill-in-the-art that the changes in direction of the beam by means of frequency steering and by means of phase shifting could be in any order desired or in in any order that is suitable to the use context.  It is noted that each shift in beam position is merely a vector, so the two vectors could be equivalently added in either order, the operation of addition of the vectors being commutative.
Insofar as the further limitations of dependent claim 3 are understood, these limitations merely describe the ongoing functioning of the frequency steering in the applied combination as the frequency is changed to steer the beam.  It would have been obvious to one of ordinary skill-in-the-art not to shift the frequency in a range that is not permitted, for example, by the desired pattern of scanning.  That is to say, the frequency would not be shifted so as to steer the beam into a region that is not of interest or that is not within the capability of the system.
Similarly, insofar as the further limitations of dependent claim 4 are understood, these limitations merely describe the ongoing functioning of the frequency steering in the applied combination as the frequency is changed to steer the beam.  It would have been obvious to one of ordinary skill-in-the-art that any particular frequency value could be associated with any direction in a sequence of directions as desired, this merely being the scanning pattern of the beam.  It would have further been obvious to one of ordinary skill-in-the-art not to shift the frequency in a range that is not permitted, for example, by the desired pattern of scanning.  That is to say, the frequency would not be 
The further limitations of dependent claim 5 as to “phase shift” are met by the applied combination as set forth above with respect to independent claim 1.  As for the “digital attenuation” limitation in dependent claim 5, it would have been obvious to one of ordinary skill-in-the-art that amplitude steering could be used in the applied combination as a substitute for the phase shift steering of the applied combination, the two being equivalent in function and digital attenuation being less costly and complex that phase shifting.
With respect to the further limitations of dependent claim 6, it would have been obvious to one of ordinary skill-in-the-art that if spherical coordinates were chosen in the applied combination that the directions could be chose to be elevation and direction in order to simplify calculations.  That is to say, it is easier to calculate using pure basis vectors as opposed to vectors that are combinations of a plurality of basis vectors.
As for the further limitations of dependent claim 7, the number of frequency shifts for steering one or more beams by frequency steering could be any desired or suitable number, including four, noting, for example, column 7, lines 32-47 and column 7, line 62 through column 8, line 8 of Williams et al (‘551).  Please note that this could mean four center frequencies for four beams being steered at substantially the same time, or one beam having its center frequency changed four times to steer to four different positions.
Now, looking to independent claim 8, the remarks are substantially those made above with respect to independent claim 1, in that claim 8 is the apparatus claim corresponding to the method of claim 1.  In addition, the claim 8, “transmission and 
In that each and every claimed feature in independent claim 8 is plainly present in the applied combination of Williams et al (‘551) in view of Loughren (‘944) and Ramstack (‘659) as set forth above, independent claim 8 is obvious over the applied combination of Williams et al (‘551) in view of Loughren (‘944) and Ramstack (‘659) as set forth above.
The remarks with respect to the further limitations of dependent claim 9 are substantially those made above with respect to dependent claim 2, in that claim 9 is the apparatus claim corresponding to the method of claim 2.
The remarks with respect to the further limitations of dependent claim 10 are substantially those made above with respect to dependent claim 3, in that claim 10 is the apparatus claim corresponding to the method of claim 3.
The remarks with respect to the further limitations of dependent claim 11 are substantially those made above with respect to dependent claim 4, in that claim 11 is the apparatus claim corresponding to the method of claim 4.
The remarks with respect to the further limitations of dependent claim 12 are substantially those made above with respect to dependent claim 5, in that claim 12 is the apparatus claim corresponding to the method of claim 5.
As for the further limitations of dependent claim 13, it would have been obvious to one of ordinary skill-in-the-art that the number of radar transceivers in Williams et al 
The remarks with respect to the further limitations of dependent claim 14 are substantially those made above with respect to dependent claim 6, in that claim 14 is the apparatus claim corresponding to the method of claim 6.
The remarks with respect to the further limitations of dependent claim 15 are substantially those made above with respect to dependent claim 7, in that claim 15 is the apparatus claim corresponding to the method of claim 7.
The text of independent claim 16 is as follows:
“16. A system for sensing illegal flight of a low-flying drone, the system comprising: an electro-optical and infrared (EO/IR) device; multiple radar panels; and a control device for controlling the EO/IR device and the multiple radar panels, 20wherein an object is detected by changing a direction of a beam at a preset period in the radar panels, information on the detected object is transmitted to the control device, the direction of the beam is changed on the basis of a first direction and a second direction, the first direction is changed on the basis of conversion of a center frequency, and  25the second direction is changed on the basis of a phase and a particular value.”
The remarks concerning independent claim 16 are substantially those made above with concerning independent claim 1, independent claim 8, and dependent claim 13.  The applied combination as applied above to claims 1, 8, and 13 does not show the claim 16, “electro-optical and infrared (EO/IR) device” as recited on line 2 of the claim or 
In that each and every claimed feature in independent claim 16 is plainly present in the applied combination of Williams et al (‘551) in view of Loughren (‘944) and 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dausin (‘389), cited herewith, is of general interest for disclosing an array antenna in which steering is performed using a frequency steering control signal and a phase steering control signal.  For example, please see drawing elements 10 and 11 in Figure 1 of Dausin (‘389).
Birleson (‘979), cited herewith, is of general interest for showing an antenna array with frequency steering and phase shift stabilization.
Kuechken (‘558), cited herewith, is of general interest for showing an antenna array that uses frequency steering and phase shifting.
Fling (‘002), cited herewith, is of general interest for showing a radar that uses frequency scanning and phase shifting, noting, for example, drawing element 17 in Figure 2.
Wiley (‘559), cited herewith, is of general interest for disclosing an array antenna that uses frequency scanning and phase scanning.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648